Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 5 September 1808
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Pr 
                        é 
                        sident 
                     
                     Paris 5. 7bre. 1808.
                  
                  Je crois que c’est aujourd’hui la derniere fois que je pourrai vous écrire avec une entiere ouverture. Car je me garderai bien de remettre des lettres de quelque importance à Mr. Armstrong, qui les ouvrirait, qui les supprimerait s’il ne les livrait pas, qui les dénoncerait au moins par imprudence et faiblesse de tête quand ce ne serait point par noirceur et perversité de coeur.—Si j’ai à mourir un jour pour la liberté de votre Patrie, je désire que ce ne soit pas dans un cachot où je ne serais bon à rien.
                  Je suis un peu rassuré sur les dangers extérieurs que les Etats-Unis me paraissaient avoir à courir, depuis que je vois la difficulté que l’on trouve enfin à conquerir une Nation limitrophe et continentale quand elle ne veut pas être conquise: ce qui doit faire ajourner le projet d’en aller chercher une autre par mer à douze cent lieues.
                  Vous êtes plus haïs que ne le sont les Espagnols et les Autrichiens, parceque vous êtes plus éclairés et plus libres: partant d’un bien plus mauvais exemple, et bien plus dangereux pour les Gens dont l’empire n’est pas celui de la raison. Vous auriez donc pû et dû être attaqués avant ces deux Nations qu’on avait sous la main, et dont on ne craignait point de résistance.
                  Vous l’auriez êté certainement, ou de concert avec l’Angleterre si elle avait voulu y entendre, ou dès que l’Angleterre aurait êté, soit soumise, soit conduite à un Traité par lequel elle aurait cédé le Canada. C’êtait le Plan naturel, si l’on ne se fût pas fourvoyé sur la route. Et vous le serez certainement de la meme maniere aussitôt que l’Angleterre en sera réduite au même point.—Ce ne sera pas elle qui voudra vous envahir par le Canada. Elle l’a tenté en vain quand vous étiez trois fois plus faibles; et elle a l’expérience que vous êtes plus utiles à sa Puissance par votre Commerce que par votre soumission. On trouvera pour lors à conquérir votre Nation l’avantage, que l’on a toujours envisagé, de détruire une République florissante, et celui qu’on imagine de soumettre ensuite le Mexique plus aisément.
                  Ces Vues, relatives au chemin du Mexique par les Etats-Unis, deviennent d’un bien plus grand interêt depuis qu’on a perdu le Mexique en voulant prendre par la force l’Espagne dont on jouissait sans effort du consentement de son faible Monarque.
                  Ce que vous avez donc à craindre actuellement, et à repousser si la chose a lieu, est l’invasion des Florides qui peut se faire par une expédition de cinq ou six vaisseaux et quatre ou cinq mille hommes, pour ainsi dire une expédition d’Aventuriers. Si une grande Puissance êtait consolidée aux Florides, elle n’en deviendrait pas plus redoutable pour vous conquérir, car les rivieres n’en sont pas bonnes à remonter, les plaines en sont stériles (Pine Barrens), il n’y a pas de quoi vivre pour une Armée. Mais elle pourrait, même avec des Bâtimens de peu de force, fermer le Mississipi, et, en arrêtant le Commerce de vos Etats de l’Ouest, opérer une scission qui couperait votre République en deux, vous jetterait dans la Guerre civile, et ne laisserait d’accroissement possible qu’à ceux de vos Etats qui ayant le moins de lumieres aiment le moins la liberté; seraient le plus aisément séduits par des glorioles monarchiques, par des institutions féodales, par le plaisir de commander à des Esclaves, par un mélange de vanité et de paresse. Et les Anglais, dont la morale ne vaut pas mieux que celle des autres, que la guerre peut à la fin lasser, à qui votre existence laisse toujours quelque rancune, qui ont donné quelque secours à Burr, pourraient être assez bêtes pour ne pas voir de mauvais oeil cette scission, si elle contribuait à leur procurer un repos momentané.
                  Je n’en conclus pas que vous deviez faire la guerre à ceux-ci, comme on dit dans nos Gazettes que vous les en menacez par un ultimatum. Ils ne sont qu’en seconde ligne parmi vos ennemis, et ne vous deviendront redoutables que par leur paix avec les autres.
                  Déclarer la guerre à qui que ce soit dans votre position actuelle et celle du monde serait imprudence et folie: je ne parle pas du délit de verser du sang quand la nécessité n’en est pas absolue pour la conservation de la Patrie et de sa liberté.
                  Mais je dis qu’il est indispensable, et toujours pressant parceque cela demandera d’assez grandes dépenses et un assez long travail, de vous mettre dans le plus respectable Etat de défense; d’avoir une bonne artillerie de poste et de Côtes, et surtout une très bonne artillerie volante qui coute beaucoup moins cher et sert mieux; d’avoir un fonds de cavalerie nationale, en excitant les Citoyens riches à se former en Milices à cheval, d’avoir toutes les Milices armées au double, d’abord au complet dans leurs maisons, puis pour le renouvellement s’il devient nécessaire dans vos Arsenaux; d’exercer régulierement ces Milices et de les accoutumer aux manœuvres.—Il est très aisé de leur en faire un plaisir en établissant que le dimanche, tant qu’il fera beau, l’exercice aura lieu après le service divin, et la danse après l’exercice. La danse alors rallie et paye les guerriers; en villages rassemblés elle conserve les Moeurs, et apparie les Mariages.
                  Quatre Fêtes annuelles servent aux grandes manoeuvres. Vous avez celle de l’Indépendance, assez heureusement placée vers le solstice d’été. Vous trouverez dans votre histoire des Epoques pour les autres; et s’il n’y en avait pas on trouverait encore au Printems celle de la bénédiction des cultures (Ambarvales) et des prix à donner aux Ecoliers; et en Automne celle des récoltes et des Mariages en grandes cérémonies.—Ces trois Fêtes seraient également civiles, militaires et religieuses. Celle de l’Hiver serait plus religieuse encore, consacrée à la vieillesse, aux respects à rendre aux Grands-Parens, aux hommages plus solemnels à rendre avant tout dans la maison de Ville, dans les Palais nationaux, dans les Temples, à la Patrie mere commune, à Dieu Pere de l’Univers.—Ces quatre Fêtes, leurs préparatifs, les Hymnes qu’il y faut chanter, les plaisirs qu’on y doit joindre, peuvent tisser une Nation comme une Etoffe.
                  Former et consolider la Puissance vaut mieux que l’employer, en dispense souvent. On doit avoir ses armes aiguisées et en bon ordre, et ne jamais oublier que des armes ne sont pas des outils.
                  Mais si la sureté demande qu’on fasse usage de la force, même avant qu’on ait achevé de la constituer, il n’y faut pas hésiter un moment. La rapidité des décisions et des marches fait alors la moitié des succès.
                  Si les Floridiens sont attaqués, par quelques Européens que ce soit, défendez les à l’instant, comme bons voisins, et avec une discipline et des mœurs si pures qu’elles vous rendent aimables comme Concitoyens encore plus que secourables comme Soldats.
                  S’ils avaient êté conquis avant que votre secours pût être arrivé, délivrez les de suite avec une telle armée qu’on ne puisse lui résister: puis confédérez vous les, ou comme Etat s’ils y concentent, ou comme Alliés intimes jusqu’à ce que vous ayiez la ratification de leurs anciens souverains: ratification que vous aurez sans peine après leurs malheurs, ou pour de l’argent, ou pour des secours en vivres et en munitions à leurs Colonies insulaires.
                  Avec le Canada, quand les Anglais l’abandonneront, vous n’aurez besoin du consentement de personne. Mais seulement de faire comprendre aux habitans combien il est fou d’attendre de l’autre bout du monde des Gouverneurs arbitraires quand on peut se gouverner soi même, et quand on sait mieux que tout autre en quoi consiste son interêt.—Prêtez assistance et main forte à l’indépendance et à la Liberté; et ne négligez aucun bon procédé pour effacer les derniers restes de l’ancienne haine qui a subsisté entre les Canadiens et les Yankees. Vous ne cherchez pas des sujets; vous ne voulez que des Alliés, des Confédérés, des Amis. Ne conquerez donc point; unissez vous aux autres et les autres à vous. Que tous les discours, et surtout que toutes les actions montrent sans cesse que vos Troupes ne veulent aucunement conquérir, ni opprimer, mais uniquement proteger, délivrer, aider, secourir.
                  Les Espagnols vous donnent du tems. Les Anglais vous en donneront encore. Il ne faudrait pas compter sur celui que pourrait vous donner l’Autriche: elle sera soumise en moins de rien, ou laissée de côté, de maniere à ne pouvoir mettre obstacle à rien.
                  Il fallait vous dire toute cette Politique, qu’il est possible que vos Ambassadeurs ne vous mandent pas, Mon cher et respectable Président. Votre Excellence en fera l’usage que vous dictera votre Sagesse, selon ce qui vous restera de position.—Je regrette beaucoup que votre vertu vous en ait fait changer.—Quand nous nous reverrons, nous ne serons plus que deux vieux Philosophes, et n’aurons d’influence que celle que peuvent donner quelque raison, quelque expérience, quelque connaissance des hommes et des choses; et rien de cela n’a grand crédit sur les barbes noires, lorsque la bouche qui en offre les Conseils est environnée d’une barbe blanche. 
                  Je vous embrasse avec le plus respectueux attachement.
                  Je ne signe point ma Lettre: vous reconnaitrez ma main et encore plus mon coeur.—D’ailleur Mr. Skipwits qui est homme de tête, homme de cœur, homme de bien et qui mérite toute votre estime, ne vous laissera pas ignorer qui la lui a remise.
                  
                     Vale et me ama.
               